[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT CT Page 614
The plaintiff has commenced this action against the defendant, The Horace Bushnell Memorial Hall ("The Bushnell") alleging that she fell on a certain parking lot located east of 165 Capitol Avenue, Hartford, Connecticut when she was walking across said parking lot after exiting The Bushnell theatre. The Bushnell moves for summary judgment claiming that it is not the owner of the premises located at 165 Capitol Avenue in Hartford, and that it did not possess, control or maintain the premises.
The documents presented by the parties indicate that (1) The Bushnell did not own the parking lot (admission of the plaintiff); (2) the parking area is located adjacent to a state building (admission of the plaintiff); (3) the parking lot is owned by the State of Connecticut (admission of the plaintiff); (4) at the time time of the accident The Bushnell did not maintain or control the premises (affidavit of the Director of Finance of The Bushnell); (5) the responsibility for maintenance and repair of the parking lot rests with the State Department of Public Works Maintenance Personnel (answers to interrogatories served on the State of Connecticut).
Plaintiff claims that summary judgment should be denied because the ticket envelope which she received from The Bushnell indicated that there was free parking in the State Office Building parking lot. She also notes that The Bushnell had an insurance policy wherein there was insurance coverage for use of the lot in conjunction with The Bushnell Memorial activities. However, she has failed to show that The Bushnell was the owner of the premises, in control of the premises, or in charge of the maintenance of the premises.
Accordingly, summary judgment may enter for the defendant. CT Page 615
Allen, J.